Citation Nr: 0020168	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  95-38 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative residuals of left a shoulder dislocation, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran served in active service 
from December 1981 to March 1982. 


                                                        
REMAND

In this case, in an October 1982 rating decision, the veteran 
was awarded service connection and a 20 percent evaluation 
for the residuals of a left shoulder dislocation, under 
Diagnostic Code 5202, effective March 1982.  Over time, the 
veteran has been awarded various periods of temporary total 
ratings based on periods of hospitalization and 
convalescence.  At present, the veteran's disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5201, and he is currently seeking a disability 
evaluation in excess of 20 percent.

With respect to the evidence of record, the Board notes that 
the claims file includes evidence showing the veteran has 
been examined and treated on multiple occasions for his left 
shoulder disability since the early 1980s.  Specifically, the 
Board notes that a March 1995 VA examination report notes the 
veteran's assessment was status post traumatic dislocation of 
the left shoulder with evidence of shoulder pain and 
decreased active range of motion, which was deemed consistent 
with a new rotator cuff tear.  He also presented evidence of 
left upper extremity tremors, which were deemed to be a 
neurological sequelae of his chronic pain situation.  He had 
subjective decreased sensation in his fingers, but it was not 
clearly evidenced upon two point testing. 

Medical records from the Indiana VA Medical Center (VAMC) 
dated 1995 include left shoulder MRI and radiology reports 
showing that the veteran had postoperative changes and 
artifact, hillsack's deformity of the humerus, deficiency of 
the anterior labrum and blunting of the posterior labrum, and 
interior acromial spur.  In addition, the records show that, 
in July 1995, the veteran underwent the removal of a left 
shoulder coracoid crew and diagnostic left shoulder 
arthroscopy.  His operative diagnosis was painful hardware of 
the left shoulder, and pain secondary to posterior 
instability.   

An October 1999 VA joints examination report indicates the 
veteran had a well-healed incision on the anterior and 
posterior aspects of the shoulder.  His range of motion was 
90 degrees of forward flexion, 90 degrees of abduction, 20 
degrees of external rotation, and internal rotation limited 
to the sacrum, all movements with pain at the extremes.  He 
also had some weakness of the rotator cuff musculature of his 
supraspinatus and his subscap.  He had general tenderness 
along his entire shoulder musculature, including his deltoid.  
He was deemed to have normal sensory distribution and motor 
function along his axillary, median, ulnar and radial nerves.  
The assessment section notes the veteran's three prior left 
shoulder surgeries had solved his instability problem, 
although he still had decreased range of motion and 
continuing pain.

An October 1999 VA peripheral nerves examination report shows 
the veteran had normal sensation to light touch, pinprick, 
vibration and position-sense, as well as that he had normal 
coordination.  However, his left upper extremity had severe 
dysmetria secondary to tremors, which were characterized as 
constant and with cogwheeling of the wrist.  The tremors were 
noted to worsen with intentional posturing.  The veteran's 
diagnoses were left upper extremity tremors of unknown 
etiology, but possibly caused by benign essential tremors or 
by a Parkinson's-like syndrome; and seizure disorder.  The 
examiner noted that the veteran's tremors could be evidence 
of probable simple seizure disorder, and that the tremors 
were "really disabling."  

Upon a preliminary review of the case, the Board finds that 
the veteran's claim for an increased evaluation in excess of 
20 percent for postoperative residuals of left a shoulder 
dislocation is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board finds that further development is 
necessary prior to final adjudication of this claim.

The medical evidence does not show any recent dislocation of 
the veteran's service-connected left shoulder disability and 
it is apparent that he has fairly good range of motion of the 
joint, with pain noted only at the extremes of motion upon 
the most recent VA orthopedic examination.  However, that 
evaluation and a neurological examination, also performed in 
October 1999, showed findings consistent with significant 
neurological disability, to include weakness and a tremor.  
The etiology of the tremor is not clear; the neurologist who 
recently examined the veteran listed several possibilities, 
to include a possible seizure disorder and early Parkinson's 
disease, all nonservice-connected, but the orthopedic 
examination performed at that time and some of the antecedent 
medical records (i.e., see March 1995 VA examination report) 
indicate at least some of the neurological impairment is a 
residual of the multiple operations for the veteran's 
service-connected left shoulder disability.  It is the 
Board's judgment that a more current and thorough examination 
that attempts to distinguish symptoms and functional 
impairment due to service-connected residuals of the 
surgeries for a left shoulder dislocation from any 
nonservice-connected neurological disability that may be 
present is warranted. 

The Board further finds that the requested VA orthopedic 
examination should answer all of the points raised in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), which requires that 
functional loss be fully portrayed.  It is essential that the 
examination adequately portray the degree of functional loss.  
38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca, supra.  

The Court has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In view of the 
foregoing, neurological and orthopedic examinations are 
warranted.

The RO should also determine if there are any medical records 
available relating to evaluation and treatment for the 
veteran's left shoulder disability; all relevant treatment 
records should be secured.  Murincsak, v. Derwinski, 2 Vet. 
App. 363 (1992). 

In light of the foregoing, this claim is REMANDED to the RO 
for further development:

1.  The RO should contact the veteran and 
request that he identify the names, 
locations, and approximate dates of 
treatment for all VA and private health 
care professionals who have provided 
treatment for his service-connected left 
shoulder disability since 1995. After 
obtaining any necessary authorization, 
the RO should then request and associate 
with the claims file any records of 
treatment of the veteran that are not 
already in the claims file.

2.  The veteran should be afforded a VA 
neurological  examination to determine 
the current severity of his service-
connected postoperative residuals of a 
dislocation of the left shoulder.  To the 
extent that is possible, the examiner 
should distinguish all symptoms and 
functional impairment attributable to the 
veteran's service-connected postoperative 
residuals of a dislocation of the left 
shoulder from any nonservice-connected 
neurological disability that may be 
present.  In particular, the examiner 
should opine whether it is at least as 
likely as not that atrophy, weakness, 
tremor, and any incoordination of the 
left upper extremity is a residual of the 
multiple surgeries performed for the 
veteran's left shoulder disability.  All 
indicated studies must be accomplished.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
postoperative residuals of a dislocation 
of the left shoulder.  All indicated 
studies, including full range of motion 
studies of the left shoulder, must be 
performed.

The orthopedic examiner should also 
determine whether the veteran's left 
shoulder disability exhibits weakened 
movement, excess fatigability, or 
incoordination; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.

4.  Thereafter, the RO should 
readjudicate the appellant's claim based 
on the additional evidence received.  The 
RO must consider all potentially 
applicable rating criteria, including 38 
C.F.R. § 4.71a, codes 5201, 5202, and 
5203.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

